Citation Nr: 1004225	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to an initial rating greater than 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to 
August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for tinnitus, 
assigning a 10 percent evaluation effective January 18, 2006, 
and denied entitlement to service connection for hearing 
loss, lower side hip area condition, lower back condition, 
left knee injury, and a left ankle injury.  

The issues have been re-characterized to comport to the 
evidence of record.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Acting Veteran's Law Judge in November 2009.  A 
transcript of the hearing is of record.  

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

At a Travel Board hearing on November 2, 2009, the Veteran 
withdrew his appeal seeking an initial rating greater than 10 
percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to an initial rating 
greater than 10 percent for tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has certified for appeal an issue of entitlement to an 
initial rating greater than 10 percent for tinnitus.  The 
Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

At a Travel Board hearing on November 2, 2009, the Veteran 
withdrew his appeal seeking an initial rating greater than 10 
percent for tinnitus.  The transcript has been reduced to 
writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 
355, 357-58 (1993).  Hence, there is no allegation of error 
of fact or law for appellate consideration on this claim and 
the claim is dismissed for lack of jurisdiction by the Board.




ORDER

The claim of entitlement to an initial rating greater than 10 
percent for tinnitus is dismissed.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss, a hip disability, a low back 
disability, a left knee disability, and a left ankle 
disability.

At his November 2009 hearing, the Veteran testified that he 
was involved in a car accident at Fort Bliss, Texas, and 
received treatment at Fort Bliss for his back and hip.  
Private H. was driving the vehicle he was in, and an accident 
report was made with the base police.  Likewise, the Veteran 
injured his left ankle while at Fort Bliss.  He testified 
further that he injured his left knee and received treatment 
for his injury while serving in Hohenfels, Germany at the 
7ATC.  Finally, the Veteran testified that he did not receive 
treatment at William Beaumont until after 1994.  

The Veteran's service treatment records (STRs) are 
incomplete.  Nonetheless, the record contains a July 1994 
separation examination wherein the Veteran reported a history 
of treatment for back pain in April 1994, and ankle injury in 
October 1993.  Quite simply, the Veteran's report of injuries 
to his back, hip, left knee and left ankle are deemed 
credible.

The RO has made several attempts to obtain the Veteran's 
medical records from William Beaumont Army Medical Center, 
however the RO has not attempted to obtain the Veteran's STRs 
from Hohenfels, Germany, Fort Bliss, Texas, or any related 
motor vehicle accident reports from Fort Bliss, Texas.  The 
Board finds that to ensure that VA has met its duty to assist 
the appellant in developing the evidence in support of his 
claim pursuant to 38 U.S.C.A. § 5103A, this case must be 
remanded so that the RO can attempt to obtain pertinent 
medical and law-enforcement records from Fort Bliss, Texas, 
and Hohenfels, Germany.  

Regarding his claimed hearing loss disability, in June 2006, 
a QTC Medical Services audiological examination was conducted 
to determine the nature and etiology of the Veteran's claimed 
hearing loss disability.  Although the examiner concluded 
that it is at least as likely as not that the Veteran's 
hearing loss is the result of noise exposure during service, 
the RO found that the Veteran's hearing impairment did not 
meet the criteria to be considered a disability for purposes 
of 38 C.F.R. § 3.385.  

During the November 2009 hearing, the Veteran's 
representative suggested that the audiological testing 
conducted during the examination was possibly inaccurate.  
Given the representative's testimony and the fact that the 
last audiological examination was conducted over 3 years ago, 
the Board finds that the Veteran should be afforded a new 
audiological examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(c).
The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to obtain 
any and all treatment records from August 
1, 1990 to the present from any and all 
medical facilities at Fort Bliss, Texas.  
Likewise, take all necessary actions to 
obtain any and all motor vehicle accident 
reports from appropriate sources, 
including military police, from Ft. Bliss, 
Texas, for the period of August 1, 1990 to 
August 31, 1994, involving the Veteran or 
Private H.  Document all requests for 
records and note negative responses.  

2.  Take all necessary actions and conduct 
all necessary research to determine what 
United States military bases or 
installations are located Hohenfels, 
Germany.  Specifically research the 
"7ATC"in Hohenfels, Germany.  
Thereafter, take all necessary actions to 
obtain any and all treatment records from 
August 1, 1990 to August 31, 1994, from 
any identified medical facilities.  
Document all requests for records and note 
negative responses.  

3.  Obtain the Veteran's clinical records 
of treatment at the Muskogee, Oklahoma VA 
Medical Center since November 2009.

4.  Schedule the Veteran for a VA 
audiological examination to determine the 
severity of his hearing loss.  The 
examiner is asked to conduct all usual 
audiological testing, but need not provide 
an opinion regarding the etiology of the 
Veteran's hearing loss.  

5.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
probable etiology of the claimed disabilities 
involving the low back, hip, left knee and 
left ankle.  The claims folder should be made 
available to the examiner for review.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all 
current disorders of the: (1) low back; (2) 
the hip; (3) the left knee; and (4) the left 
ankle (do all alleged disabilities currently 
exist?) and offer an opinion as to whether it 
is at least as likely as not (i.e., there is 
at least a 50 percent probability) that any 
currently diagnosed disability at issue first 
manifested in service or is the result of 
injury or disease incurred or aggravated 
during active duty service from August 1990 
to August 1994?

The examiner's attention is directed to 
the fact that the Veteran's STRs are 
incomplete, but include a July 1994 
separation examination wherein the Veteran 
reported injuries to the back and left 
ankle.  

6.  Thereafter, readjudicate the claims.  
If any of the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


